 

Exhibit 10.48

 

LOGO [g47563img001.jpg]

 

October 26, 2004

 

Mr. William E. Hantke

[Executive’s Address]

 

 

Dear Bill,

 

This letter is with reference to your Employment Agreement, as amended, dated
June 1, 2002 (“Agreement”). Capitalized terms in this letter that are not
defined in this letter shall have the meaning as defined in the Agreement.

 

This purpose of this letter is to set forth the terms and conditions of the
termination of your employment with Premcor Inc. (“Company”) and to provide for
the transition of your work duties and responsibilities (“Letter Agreement”).
This Letter Agreement is a binding agreed upon modification of your Agreement.

 

The terms and conditions of the termination of your employment with Company
shall be as follows:

 

1. Term of Employment. The term of the Agreement has an ending date of June 1,
2005, and is subject to automatic one year extensions unless either party
provides Notice. By entering into this Letter Agreement, Executive and the
Company agree to terminate the Agreement on April 30, 2005. Executive shall be
employed by the Company for a period commencing on January 1, 2005 and ending on
April 30, 2005 (“2005 Period”) on the terms and subject to the conditions set
forth in this Letter Agreement. For purposes of the SERP, Executive’s
termination shall be considered “without Cause”.

 

2. Position. Effective December 31, 2004, Executive shall resign his positions
as Executive Vice President and Chief Financial Officer of the Company, Premcor
USA Inc. and The Premcor Refining Group Inc. and all other officer and Board of
Director positions held with the Company’s subsidiaries and affiliates, but
shall continue as an employee of the Company until April 30, 2005.

 



--------------------------------------------------------------------------------

During the 2005 Period, Executive shall provide transition support to the
Company; shall devote Executive’s working time as requested by the Company,
shall devote best efforts to the performance of Executive’s duties hereunder;
and shall not engage in any other business, profession or occupation for
compensation or otherwise which would conflict or interfere with the rendition
of such services either directly or indirectly, without the prior written
consent of the Chief Executive Officer of the Company.

 

3. Compensation. During the 2005 Period, the Company shall pay Executive a
salary of $100,000, payable in regular installments in accordance with the
Company’s usual payment practices, provided however, Executive’s Base Salary and
Base Bonus on December 31, 2005 shall be used for the purposes of calculating
severance benefits due Executive upon his termination. During the 2005 Period,
Executive shall not be entitled to receive Annual Options or Annual Bonus or
participate in the Company’s equity compensation plan or incentive compensation
plans. Executive shall be entitled to participate in the Company’s employee
benefit plans, other than any non-qualified pension plan or any severance pay
plan, as in effect from time to time, on the same basis as those benefits are
generally made available to other employees of the Company. During the 2005
Period, Executive shall be a participant in the Premcor Senior Executive
Retirement Plan as approved by the Board of Directors of the Company on April 2,
2002, as amended.

 

4. Termination. Under the condition that Executive’s employment terminates on
April 30, 2005 under the terms of this Letter Agreement, Executive shall receive
the following benefits:

 

(A) the salary pursuant to this Letter Agreement through the date of
termination;

 

(B) reimbursement for any unreimbursed business expenses properly incurred by
Executive in accordance with the Agreement prior to the date of Executive’s
termination;

 

(C) such Employee Benefits, if any, as to which Executive may be entitled under
the employee benefit plans of the Company;

 

(D) subject to Executive’s continued compliance with the provisions of Sections
9 and 10 of the Agreement, payment, within 60 days of the date of termination of
Executive’s employment, of a lump sum equal to three times the sum of
Executive’s Base Salary and Base Bonus; and

 

(E) the benefits as provided in the Premcor Senior Executive Retirement Plan, as
amended, whether or not previously vested.

 

Executive agrees to waive any other payment that he may have a right to receive
under Section 8 of the Agreement because of the termination or non-renewal of
the Agreement.

 



--------------------------------------------------------------------------------

5. No Other Modification. Nothing herein contained in any way impairs the
Agreement, or alters, waives, annuls, varies or affects any provision, condition
or covenant therein, except as specifically set forth in this Amendment All
other provisions of the Agreement remain in full force and effect.

 

This Letter Agreement shall be effective on the date you sign below. Please sign
both copies of this Letter Agreement and return one copy to James R. Voss.

 

Kind regards,

           

/s/ Thomas D. O’Malley

             

Thomas D. O’Malley

           

Agreed and Accepted

           

/s/ William E. Hantke

     

10/28/04

    

William E. Hantke

     

Date

   

 